EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Andrew, on 9/16/2021.

2.	Claims 1-20, 22 and 25-28 of the instant application has been amended, claims 45-60 have been added claims 29-44 have been canceled have been added based on the latest claims of record submitted by the Applicant on 9/16/2021, and they have been amended as follow:
(Currently Amended) An apparatus to aggregate telemetry data in an edge environment, the apparatus comprising:
at least one memory;
instructions in the apparatus; and
circuitry to execute the
generate a composition for an edge service in the edge environment, the composition representative of a first interface to obtain the telemetry data, the telemetry data associated with resources of the edge service, the telemetry data including a performance metric;
map the performance metric to a function of a first resource of the resources, the performance metric based on the first resource executing the function;
map the performance metric to at least one of an application programming interface (API) or an event generated by the first resource, the event corresponding to at least one of a hardware counter or a software counter;
generate a resource object based on the performance metric, the resource object representative of a second interface, the second interface to obtain the performance metric from [[a]] the first resource 
generate a telemetry object based on the performance metric, the telemetry object representative of a third interface, the third interface to obtain the performance metric from the resource object; and
generate a telemetry executable file based on the composition, the composition including at least one of the resource object or the telemetry object, the telemetry executable file to generate the telemetry data in response to execution of a computing task by the edge service to be distributed to the edge service based on the telemetry data.

(Currently Amended) The apparatus of claim 1, wherein the first resource is a hardware resource, the function is a function of the hardware resource, the performance metric determined based on an execution of the function by the hardware resource, and the circuitry is to execute the instructions to: 


generate a resource information object (RIO) interface based on the event, the RIO interface representative of a first command to obtain the performance metric from the hardware resource; and
generate a RIO based on the function, the RIO representative of a second command to obtain the performance metric from the RIO interface.

(Currently Amended) The apparatus of claim 1, wherein the first resource is a hardware resource, the function is a first function, and the circuitry is to execute the instructions to: 
map the performance metric to a second function of a telemetry resource, the telemetry resource representative of a first command to obtain telemetry data from the resource object, the performance metric determined based on the execution of the computing task by the hardware resource 

generate a telemetry information object (TIO) interface based on the API, the TIO interface representative of a second command to obtain a request for the telemetry data from an endpoint environment; and
generate a TIO based on the first command, the TIO representative of a third command to obtain the performance metric from the resource object.


(Currently Amended) The apparatus of claim 1, wherein the first resource is a hardware resource or a software resource, the resource object is a first resource object, the telemetry object is a first telemetry object, the composition including one or more resource models including a first resource model, and the circuitry is to execute the instructions to: 
generate [[a]] the first resource object by virtualizing the hardware resource or the software resource; 
generate [[a]] the first telemetry object representative of one or more commands to invoke the first resource object to obtain [[a]] the performance metric associated with the hardware resource or the software resource;	
determine that a second resource object is dependent on the first resource object; and
in response to the determination, assign a second telemetry object as dependent on the first telemetry object, the second telemetry object corresponding to the second resource object.

(Currently Amended) The apparatus of claim 4, wherein the one or more commands include a first command, and the circuitry is to execute the instructions to:
in response to obtaining a second command to obtain the telemetry data from the composition, invoke the first telemetry object to generate a third command to obtain the telemetry data from the first resource object; and
in response to obtaining the first command, invoke the first resource object to obtain the telemetry data from the hardware resource or the software resource.

(Currently Amended) The apparatus of claim 1, wherein the composition is a first composition, the resource object is a first resource object, the telemetry object is a first telemetry object, the resources including a second resource, the telemetry executable file is a first executable file, and the circuitry is to execute the instructions to:
generate a second resource object and a second telemetry object based on the second resource;
in response to determining that the second resource object is dependent on the first resource object, generate a second composition by:
assigning the second resource object as dependent on the first resource object; and
assigning the second telemetry object as dependent on the first telemetry object; and
generate a second executable file based on the first composition, the second executable file to generate the telemetry data.

(Currently Amended) The apparatus of claim 1, wherein the resource object is a first resource object, the telemetry object is a first telemetry object, the resources include a second resource, the telemetry data including first telemetry data, second telemetry data, and third telemetry data, and the circuitry is to execute the instructions to: 
generate a second resource object and a second telemetry object based on the second resource, the second resource object dependent on the first resource object, the second telemetry object dependent on the first telemetry object; 	
generate the second telemetry data by invoking the second telemetry object; 
in response to generating the second telemetry data, generate the first telemetry data by invoking the first telemetry object; and
determine the third telemetry data based on the first telemetry data and the second telemetry data.

(Currently Amended) The apparatus of claim 7, wherein the performance metric is a first performance metric, the first telemetry data including the first performance metric, the second telemetry data including a second performance metric, and the third telemetry data including a third performance metric, and thecircuitry is to execute the instructions to:
determine a first performance metric code based on the first performance metric, a second performance metric code based on the second performance metric, and a third performance metric code based on the third performance metric; and
in response to invoking a trigger indicative of the first performance metric and the second performance metric being generated: 
map the first performance metric code to a first memory location storing the first performance metric;
map the second performance metric code to a second memory location storing the second performance metric;
determine the third performance metric based on the first performance metric and the second performance metric; and
in response to mapping the third performance metric code to a third memory location, store the third performance metric at the third memory location.

(Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed, cause processor circuitry to at least:
generate a composition for an edge service in an edge environment, the composition representative of a first interface to obtain telemetry data, the telemetry data associated with resources of the edge service, the telemetry data including a performance metric, the instructions that, when executed, cause the processor circuitry to generate the composition by:
mapping the performance metric to a function of a first resource of the resources, the performance metric based on the first resource executing the function;
mapping the performance metric to at least one of an application programming interface (API) or an event generated by the first resource, the event corresponding to at least one of a hardware counter or a software counter;
generating a resource object based on the performance metric, the resource object representative of a second interface, the second interface to obtain the performance metric from [[a]] the first resource 
generating a telemetry object based on the performance metric, the telemetry object representative of a third interface, the third interface to obtain the performance metric from the resource object; and
generate a telemetry executable file based on the composition, the composition including at least one of the resource object or the telemetry object; 
execute the telemetry executable file to generate the telemetry data; and
in response to a distribution of a computing task to the edge service based on the telemetry data, execute the computing task.

(Currently Amended) The non-transitory computer readable storage medium of claim 9, wherein the first resource is a hardware resource, the performance metric determined based on an execution of the function by the hardware resource, and the instructions, when executed, cause the processor circuitry to: 


generate a resource information object (RIO) interface based on the event, the RIO interface representative of a first command to obtain the performance metric from the hardware resource; and
generate a RIO based on the function, the RIO representative of a second command to obtain the performance metric from the RIO interface.

(Currently Amended) The non-transitory computer readable storage medium of claim 9, wherein the first resource is a hardware resource, the function is a first function, and the instructions, when executed, cause the processor circuitry to: 
map the performance metric to a second function of a telemetry resource, the telemetry resource representative of a first command to obtain telemetry data from the resource object, the performance metric determined based on execution of the computing task by the hardware resource 

generate a telemetry information object (TIO) interface based on the API, the TIO interface representative of a second command to obtain a request for the telemetry data from an endpoint environment; and
generate a TIO based on the first command, the TIO representative of a third command to obtain the performance metric from the resource object.

(Currently Amended) The non-transitory computer readable storage medium of claim 9, wherein the first resource is a hardware resource or a software resource, the resource object is a first resource object, the telemetry object is a first telemetry object, the composition including one or more resource models including a first resource model, and the instructions, when executed, cause the processor circuitry to generate the first resource model by: 
generating [[a]] the first resource object by virtualizing the hardware resource or the software resource;
generating [[a]] the first telemetry object representative of one or more commands to invoke the first resource object to obtain [[a]] the performance metric associated with the hardware resource or the software resource;
determining that a second resource object is dependent on the first resource object; and
in response to the determination, assigning a second telemetry object as dependent on the first telemetry object, the second telemetry object corresponding to the second resource object.

(Currently Amended) The non-transitory computer readable storage medium of claim 12, wherein the one or more commands include a first command, and the instructions, when executed, cause the processor circuitry to:
in response to obtaining a second command to obtain the telemetry data from the composition, invoke the first telemetry object to generate a third command to obtain the telemetry data from the first resource object; and
in response to obtaining the first command, invoke the first resource object to obtain the telemetry data from the hardware resource or the software resource.

(Currently Amended) The non-transitory computer readable storage medium of claim 9, wherein the composition is a first composition, the resource object is a first resource object, the telemetry object is a first telemetry object, the resources including a second resource, the telemetry executable file is a first executable file, and the instructions, when executed, cause the processor circuitry to:
generate a second resource object and a second telemetry object based on the second resource;
in response to determining that the second resource object is dependent on the first resource object, generate a second composition by:
assigning the second resource object as dependent on the first resource object; and
assigning the second telemetry object as dependent on the first telemetry object; 
generate a second executable file based on the first composition; and
generate the telemetry data based on the second executable file.

(Currently Amended) The non-transitory computer readable storage medium of claim 9, wherein the resource object is a first resource object, the telemetry object is a first telemetry object, the resources include a second resource, the telemetry data including first telemetry data, second telemetry data, and third telemetry data, and the instructions, when executed, cause the processor circuitry to: 
generate a second resource object and a second telemetry object based on the second resource, the second resource object dependent on the first resource object, the second telemetry object dependent on the first telemetry object; 
generate the second telemetry data by invoking the second telemetry object; 
in response to generating the second telemetry data, generate the first telemetry data by invoking the first telemetry object; and
determine the third telemetry data based on the first telemetry data and the second telemetry data.

(Currently Amended) The non-transitory computer readable storage medium of claim 15, wherein the performance metric is a first performance metric, the first telemetry data including the first performance metric, the second telemetry data including a second performance metric, and the third telemetry data including a third performance metric, and the instructions, when executed, cause the processor circuitry to:
determine a first performance metric code based on the first performance metric, a second performance metric code based on the second performance metric, and a third performance metric code based on the third performance metric; and
in response to invoking a trigger indicative of the first performance metric and the second performance metric being generated: 
map the first performance metric code to a first memory location storing the first performance metric;
map the second performance metric code to a second memory location storing the second performance metric;
determine the third performance metric based on the first performance metric and the second performance metric; and
in response to mapping the third performance metric code to a third memory location, store the third performance metric at the third memory location.

(Currently Amended) An apparatus to aggregate telemetry data in an edge environment, the apparatus comprising:
means for composing a composition for an edge service in the edge environment, the composition representative of a first interface to obtain the telemetry data, the telemetry data associated with resources of the edge service, the telemetry data including a performance metric;
means for generating to: 
map the performance metric to a function of a first resource of the resources, the performance metric based on the first resource executing the function;
map the performance metric to at least one of an application programming interface (API) or an event generated by the first resource, the event corresponding to at least one of a hardware counter or a software counter;
generate a resource object based on the performance metric, the resource object representative of a second interface, the second interface to obtain the performance metric from [[a]] the first resource of the resources; and
generate a telemetry object based on the performance metric, the telemetry object representative of a third interface, the third interface to obtain the performance metric from the resource object; and
means for compiling a telemetry executable file based on the composition, the composition including at least one of the resource object or the telemetry object, the telemetry executable file to generate the telemetry data in response to execution of a computing task by the edge service to be distributed to the edge service based on the telemetry data.

(Currently Amended) The apparatus of claim 17, wherein the first resource is a hardware resource, the function is a function of the hardware resource, the performance metric determined based on an execution of the function by the hardware resource, and the means for generating is to: 



generate a resource information object (RIO) interface based on the event, the RIO interface representative of a first instruction to obtain the performance metric from the hardware resource; and
generate a RIO based on the function, the RIO representative of a second instruction to obtain the performance metric from the RIO interface.

(Currently Amended) The apparatus of claim 17, wherein the first resource is a hardware resource, the function is a first function, and the means for generating to: 
map the performance metric to a second function of a telemetry resource, the telemetry resource representative of a first instruction to obtain telemetry data from the resource object, the performance metric determined based on the execution of the computing task by the hardware resource 


generate a telemetry information object (TIO) interface based on the API, the TIO interface representative of a second instruction to obtain a request for the telemetry data from an endpoint environment; and
generate a TIO based on the first instruction, the TIO representative of a third instruction to obtain the performance metric from the resource object.

(Currently Amended) The apparatus of claim 17, wherein the first resource is a hardware resource or a software resource, the resource object is a first resource object, the telemetry object is a first telemetry object, the composition including one or more resource models including a first resource model, and wherein: 
the means for generating to: 
generate [[a]] the first resource object by virtualizing the hardware resource or the software resource; and
generate [[a]] the first telemetry object representative of one or more instructions to invoke the first resource object to obtain [[a]] the performance metric associated with the hardware resource or the software resource; and
the means for composing to:
determine that a second resource object is dependent on the first resource object; and
in response to the determination, assign a second telemetry object as dependent on the first telemetry object, the second telemetry object corresponding to the second resource object.

(Original) The apparatus of claim 20, wherein the one or more instructions include a first instruction, and further including:
in response to obtaining a second instruction to obtain the telemetry data from the composition, first means for invoking the first telemetry object to generate a third instruction to obtain the telemetry data from the first resource object; and
in response to obtaining the first instruction, second means for invoking the first resource object to obtain the telemetry data from the hardware resource or the software resource.

(Currently Amended) The apparatus of claim 17, wherein the composition is a first composition, the resource object is a first resource object, the telemetry object is a first telemetry object, the resources including a second resource, the telemetry executable file is a first executable file, and further including:
the means for generating to generate a second resource object and a second telemetry object based on the second resource;
in response to determining that the second resource object is dependent on the first resource object, the means for composing to generate a second composition by:
assigning the second resource object as dependent on the first resource object; and
assigning the second telemetry object as dependent on the first telemetry object; and
the means for compiling to generate a second executable file based on the first composition, the second executable file to generate the telemetry data.

(Original) The apparatus of claim 17, wherein the resource object is a first resource object, the telemetry object is a first telemetry object, the resources include a second resource, the telemetry data including first telemetry data, second telemetry data, and third telemetry data, the means for generating is first means for generating, and further including: 
the first means for generating to generate a second resource object and a second telemetry object based on the second resource, the second resource object dependent on the first resource object, the second telemetry object dependent on the first telemetry object; and
second means for generating to: 
generate the second telemetry data by invoking the second telemetry object; 
in response to generating the second telemetry data, generate the first telemetry data by invoking the first telemetry object; and
determine the third telemetry data based on the first telemetry data and the second telemetry data.

(Original) The apparatus of claim 23, wherein the performance metric is a first performance metric, the first telemetry data including the first performance metric, the second telemetry data including a second performance metric, and the third telemetry data including a third performance metric, and the second means for generating to:
determine a first performance metric code based on the first performance metric, a second performance metric code based on the second performance metric, and a third performance metric code based on the third performance metric; and
in response to invoking a trigger indicative of the first performance metric and the second performance metric being generated: 
map the first performance metric code to a first memory location storing the first performance metric;
map the second performance metric code to a second memory location storing the second performance metric;
determine the third performance metric based on the first performance metric and the second performance metric; and
in response to mapping the third performance metric code to a third memory location, store the third performance metric at the third memory location.

(Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed, cause circuitry to at least:
map a performance metric to a function of one or more of first edge service resources of a plurality of edge service resources, the performance metric based on at least one of the one or more of the first edge service resources executing the function;
map the performance metric to at least one of an application programming interface (API) or an event generated by the one or more of the first edge service resources, the event corresponding to at least one of a hardware counter or a software counter;
in response to obtaining a request for execution of a workload from an edge device, discover [[a]] the plurality of the edge service resources associated with at least one edge service in an edge environment, the at least one edge service including the one or more of the first edge service resources 
identify the at least one edge service based on first telemetry data obtained from the at least one edge service, the first telemetry data including [[a]] the performance metric indicating availability of the one or more of the first edge service resources to execute the workload; 
distribute the workload to the at least one edge service for execution; and
in response to the at least one edge service executing a telemetry model, obtain second telemetry data from the at least one edge service based on the execution of the workload by the at least one edge service, the telemetry model including a first interface to obtain the second telemetry data generated by the one or more of the first edge service resources.

(Currently Amended) The non-transitory computer readable storage medium of claim 25, wherein the second telemetry data includes the performance metric, the one or more of the first edge service resources including a first hardware resource, and the instructions, when executed, cause the circuitry to:
generate a resource object based on the performance metric, the resource object representative of a second interface, the second interface to obtain the performance metric from the first hardware resource; and
generate a telemetry object based on the performance metric, the telemetry object representative of a third interface, the third interface to obtain the performance metric from the resource object. 

(Currently Amended) The non-transitory computer readable storage medium of claim 26, wherein the first edge service resources include a hardware resource, the function is a function of the hardware resource, the performance metric determined based on an execution of the function by the hardware resource, and the instructions, when executed, cause the circuitry to: 


generate a telemetry information object (TIO) interface based on the API, the TIO interface representative of a second instruction to obtain a request for at least one of the first telemetry data or the second telemetry data from an endpoint environment; and
generate a TIO based on the first instruction, the TIO representative of a third instruction to obtain the performance metric from the resource object.

(Currently Amended) The non-transitory computer readable storage medium of claim 25, wherein the first edge service resources include a hardware resource, the function is a first function, and the instructions, when executed, cause the circuitry to: 
map the performance metric to a second function of the hardware resource, the performance metric determined based on [[the]] an execution of a computing task by the hardware resource 

generate a resource information object (RIO) interface based on the event, the RIO interface representative of a first instruction to obtain the performance metric from the hardware resource; and
generate a RIO based on the second function, the RIO representative of a second instruction to obtain the performance metric from the RIO interface.

29-44. (Canceled)

(New) A method to aggregate telemetry data in an edge environment, the method comprising:
generating a composition for an edge service in the edge environment, the composition representative of a first interface to obtain the telemetry data, the telemetry data associated with resources of the edge service, the telemetry data including a performance metric, the generating including:
mapping the performance metric to a function of a first resource of the resources, the performance metric based on the first resource executing the function;
mapping the performance metric to at least one of an application programming interface (API) or an event generated by the first resource, the event corresponding to at least one of a hardware counter or a software counter;
generating a resource object based on the performance metric, the resource object representative of a second interface, the second interface to obtain the performance metric from the first resource; and
generating a telemetry object based on the performance metric, the telemetry object representative of a third interface, the third interface to obtain the performance metric from the resource object; 
generating a telemetry executable file based on the composition, the composition including at least one of the resource object or the telemetry object; 
executing the telemetry executable file to generate the telemetry data; and
in response to distributing a computing task to the edge service based on the telemetry data, executing the computing task.

(New) The method of claim 45, wherein the first resource is a hardware resource, the function is a function of the hardware resource, the performance metric determined based on the hardware resource executing the function, and further including: 
generating a resource information object (RIO) interface based on the event, the RIO interface representative of a first instruction to obtain the performance metric from the hardware resource; and
generating a RIO based on the function, the RIO representative of a second instruction to obtain the performance metric from the RIO interface.

(New) The method of claim 45, wherein the first resource is a hardware resource, the function is a first function, and further including: 
mapping the performance metric to a second function of a telemetry resource, the telemetry resource representative of a first instruction to obtain telemetry data from the resource object, the performance metric determined based on the hardware resource executing the computing task;
generating a telemetry information object (TIO) interface based on the API, the TIO interface representative of a second instruction to obtain a request for the telemetry data from an endpoint environment; and
generating a TIO based on the first instruction, the TIO representative of a third instruction to obtain the performance metric from the resource object.

(New) The method of claim 45, wherein the first resource is a hardware resource or a software resource, the resource object is a first resource object, the telemetry object is a first telemetry object, the composition including one or more resource models including a first resource model, and further including generating the first resource model by: 
generating the first resource object by virtualizing the hardware resource or the software resource;
generating the first telemetry object representative of one or more instructions to invoke the first resource object to obtain the performance metric associated with the hardware resource or the software resource;
determining that a second resource object is dependent on the first resource object; and
in response to the determination, assigning a second telemetry object as dependent on the first telemetry object, the second telemetry object corresponding to the second resource object.

(New) The method of claim 48, wherein the one or more instructions include a first instruction, and further including:
in response to obtaining a second instruction to obtain the telemetry data from the composition, invoking the first telemetry object to generate a third instruction to obtain the telemetry data from the first resource object; and
in response to obtaining the first instruction, invoking the first resource object to obtain the telemetry data from the hardware resource or the software resource.

(New) The method of claim 45, wherein the composition is a first composition, the resource object is a first resource object, the telemetry object is a first telemetry object, the resources including a second resource, the telemetry executable file is a first executable file, and further including:
generating a second resource object and a second telemetry object based on the second resource;
in response to determining that the second resource object is dependent on the first resource object, generating a second composition by:
assigning the second resource object as dependent on the first resource object; and
assigning the second telemetry object as dependent on the first telemetry object; 
generate a second executable file based on the first composition; and
generate the telemetry data based on the second executable file.

(New) The method of claim 45, wherein the resource object is a first resource object, the telemetry object is a first telemetry object, the resources include a second resource, the telemetry data including first telemetry data, second telemetry data, and third telemetry data, and further including: 
generating a second resource object and a second telemetry object based on the second resource, the second resource object dependent on the first resource object, the second telemetry object dependent on the first telemetry object; 
generating the second telemetry data by invoking the second telemetry object; 
in response to generating the second telemetry data, generating the first telemetry data by invoking the first telemetry object; and
determining the third telemetry data based on the first telemetry data and the second telemetry data.

(New) The method of claim 51, wherein the performance metric is a first performance metric, the first telemetry data including the first performance metric, the second telemetry data including a second performance metric, and the third telemetry data including a third performance metric, and further including:
determining a first performance metric code based on the first performance metric, a second performance metric code based on the second performance metric, and a third performance metric code based on the third performance metric; and
in response to invoking a trigger indicative of the first performance metric and the second performance metric being generated: 
mapping the first performance metric code to a first memory location storing the first performance metric;
mapping the second performance metric code to a second memory location storing the second performance metric;
determining the third performance metric based on the first performance metric and the second performance metric; and
in response to mapping the third performance metric code to a third memory location, storing the third performance metric at the third memory location.

(New) An apparatus to aggregate telemetry data in an edge environment, the apparatus comprising:
composition generator circuitry to generate a composition for an edge service in the edge environment, the composition representative of a first interface to obtain the telemetry data, the telemetry data associated with resources of the edge service, the telemetry data including a performance metric;
object generator circuitry to: 
map the performance metric to a function of a first resource of the resources, the performance metric based on the first resource executing the function;
map the performance metric to at least one of an application programming interface (API) or an event generated by the first resource, the event corresponding to at least one of a hardware counter or a software counter;
generate a resource object based on the performance metric, the resource object representative of a second interface, the second interface to obtain the performance metric from the first resource; and
generate a telemetry object based on the performance metric, the telemetry object representative of a third interface, the third interface to obtain the performance metric from the resource object; and
executable controller circuitry to generate a telemetry executable file based on the composition, the composition including at least one of the resource object or the telemetry object, the telemetry executable file to generate the telemetry data in response to an execution of a computing task by the edge service, the computing task distributed to the edge service based on the telemetry data.

(New) The apparatus of claim 53, wherein the first resource is a hardware resource, the function is a function of the hardware resource, the performance metric determined based on an execution of the function by the hardware resource, and further including: 
interface generator circuitry to generate a resource information object (RIO) interface based on the event, the RIO interface representative of a first instruction to obtain the performance metric from the hardware resource; and
the object generator circuitry to generate a RIO based on the function, the RIO representative of a second instruction to obtain the performance metric from the RIO interface.

(New) The apparatus of claim 53, wherein the first resource is a hardware resource, the function is a first function, and further including: 
the object generator circuitry to map the performance metric to a second function of a telemetry resource, the telemetry resource representative of a first instruction to obtain telemetry data from the resource object, the performance metric determined based on an execution of the computing task by the hardware resource;
interface generator circuitry to generate a telemetry information object (TIO) interface based on the API, the TIO interface representative of a second instruction to obtain a request for the telemetry data from an endpoint environment; and
the object generator circuitry to generate a TIO based on the first instruction, the TIO representative of a third instruction to obtain the performance metric from the resource object.

(New) The apparatus of claim 53, wherein the first resource is a hardware resource or a software resource, the resource object is a first resource object, the telemetry object is a first telemetry object, the composition including one or more resource models including a first resource model, and further including: 
the object generator circuitry to: 
generate the first resource object by virtualizing the hardware resource or the software resource; and
generate the first telemetry object representative of one or more instructions to invoke the first resource object to obtain the performance metric associated with the hardware resource or the software resource; and
the composition generator circuitry to:
determine that a second resource object is dependent on the first resource object; and
in response to the determination, assign a second telemetry object as dependent on the first telemetry object, the second telemetry object corresponding to the second resource object.

(New) The apparatus of claim 56, wherein the one or more instructions include a first instruction, and the telemetry executable file to:
in response to obtaining a second instruction to obtain the telemetry data from the composition, invoke the first telemetry object to generate a third instruction to obtain the telemetry data from the first resource object; and
in response to obtaining the first instruction, invoke the first resource object to obtain the telemetry data from the hardware resource or the software resource.

(New) The apparatus of claim 53, wherein the composition is a first composition, the resource object is a first resource object, the telemetry object is a first telemetry object, the resources including a second resource, the telemetry executable file is a first executable file, and further including:
the object generator circuitry to generate a second resource object and a second telemetry object based on the second resource;
in response to determining that the second resource object is dependent on the first resource object, the composition generator circuitry to generate a second composition by:
assigning the second resource object as dependent on the first resource object; and
assigning the second telemetry object as dependent on the first telemetry object; and
the executable controller circuitry to generate a second executable file based on the first composition, the second executable file to generate the telemetry data.

(New) The apparatus of claim 53, wherein the resource object is a first resource object, the telemetry object is a first telemetry object, the resources include a second resource, the telemetry data including first telemetry data, second telemetry data, and third telemetry data, and further including: 
the object generator circuitry to generate a second resource object and a second telemetry object based on the second resource, the second resource object dependent on the first resource object, the second telemetry object dependent on the first telemetry object; and
the telemetry executable file to: 
generate the second telemetry data by invoking the second telemetry object; 
in response to generating the second telemetry data, generate the first telemetry data by invoking the first telemetry object; and
determine the third telemetry data based on the first telemetry data and the second telemetry data.

(New) The apparatus of claim 59, wherein the performance metric is a first performance metric, the first telemetry data including the first performance metric, the second telemetry data including a second performance metric, and the third telemetry data including a third performance metric, and the telemetry executable file to:
determine a first performance metric code based on the first performance metric, a second performance metric code based on the second performance metric, and a third performance metric code based on the third performance metric; and
in response to invoking a trigger indicative of the first performance metric and the second performance metric being generated: 
map the first performance metric code to a first memory location storing the first performance metric;
map the second performance metric code to a second memory location storing the second performance metric;
determine the third performance metric based on the first performance metric and the second performance metric; and
in response to mapping the third performance metric code to a third memory location, store the third performance metric at the third memory location

Reasons for Allowance
3.	Claims 1-28 and 45-60 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance:
             A thorough review of the prior art fails to disclose or render obvious, “generate a composition for an edge service in the edge environment, the composition representative of a first interface to obtain the telemetry data, the telemetry data associated with resources of the edge service, the telemetry data including a performance metric; map the performance metric to a function of a first resource of the resources, the performance metric based on the first resource executing the function;
map the performance metric to at least one of an application programming interface (API) or an event generated by the first resource, the event corresponding to at least one of a hardware counter or a ” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WUJI CHEN/
Examiner, Art Unit 2456

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456